[EX.-99.906CERT] SECTION 906 CERTIFICATIONS In connection with this report on Form N-CSR for the Registrant as furnished to the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. By:/s/Wallace R. Weitz Wallace R. Weitz President Date: July 30, 2014 By:/s/Kenneth R. Stoll Kenneth R. Stoll Chief Financial Officer Date: July 30, 2014
